DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7, 9-11 and 16-22 in the reply filed on 11/9/2021 is acknowledged.
Claims 12-13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/2021.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 11, 16-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (2003/0105196) in view of Jung et al. (2009/0012217).
Regarding claims 1, 4, 5, 16, and 19:  Seidel et al. teach a composition comprising an aromatic polycarbonate in claimed amount [Examples; Table 1], 3.5 wt% or 6.0 wt% of a rubber modified graft polymer prepared by emulsion polymerization that is free of epoxy groups [0159; Examples; Table 1], 10 wt% of a phosphorus containing flame retardant [Examples; Table 1], 1.6 wt% of additives [Examples; Table 1] and 0.7 to 5 wt% of a filler, talc [0134; Examples; Table 1].
Seidel et al. fail to teach claimed component C).
However, Jung et al. teach that adding about 5 to about 40 wt% [0009], with an example at 4 wt% [Example 1], of a polymer comprising structural units derived from 5 mol% glycidyl methacrylate and 95 mol% of a vinyl compound including 70 parts by weight styrene and 20 parts by weight acrylonitrile [0098] to a composition comprising polycarbonate, a graft copolymer resin, and a phosphorus based flame retardant improves impact strength and flame retardancy [Examples; Table 1; 0106].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4 wt% of the polymer of Jung et al. to the composition of Seidel et al. to improve the impact strength and flame retardancy of the composition.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4 wt% of the polymer of Jung et al. to the composition of Seidel et al. to improve the impact strength and flame retardancy of the composition.  It would have been obvious to optimize the amount of styrene for the desired viscosity and mechanical strength.  At about 40 wt% styrene, the ratio overlaps the claimed ratio due to the many uses of the word “about”.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). 
Regarding claims 6 and 18:  Seidel et al. teach using from 0 to 20 parts by weight of component E), which is a rubber-free vinyl copolymer [0036, 0127].   The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 7:  Seidel et al. teach the claimed compound [0160-0161; Examples].  

Seidel et al. fail to teach claimed component C).
However, Jung et al. teach that adding about 5 to about 40 wt% [0009], with an example at 4 wt% [Example 1], of a polymer comprising structural units derived from 5 mol% glycidyl methacrylate and 95 mol% of a vinyl compound including 70 parts by weight styrene and 20 parts by weight acrylonitrile [0098] to a composition comprising polycarbonate, a graft copolymer resin, and a phosphorus based flame retardant improves impact strength and flame retardancy [Examples; Table 1; 0106].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4 wt% of the polymer of Jung et al. to the composition of Seidel et al. to improve the impact strength and flame retardancy of the composition.
	Regarding claim 17:  Jung et al. teach the claimed epoxy content [0050, 0098].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4 wt% of the polymer of Jung et al. to the composition of Seidel et al. to improve the impact strength and flame retardancy of the composition.  It would have been obvious to optimize the amount of styrene for the desired viscosity and mechanical strength.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (2003/0105196) and Jung et al. (2009/0012217) as applied to claim 1 above further in view of Minkwitz et al. (2015/0065622).
Seidel et al. teach adding from 0 to 5 wt% glass fibers [0132-0134].
Seidel et al. fail to specify a diameter or length.
However, Minkwitz et al. teach glass fibers for an aromatic polycarbonate composition [0022].  Minkwitz et al. teach that the glass fibers have a diameter of between 6 and 20 microns and a length of preferably 3 to 6 mm [0134].
It would have been obvious to one of ordinary skill in the art to use glass fibers with a diameter of between 6 and 20 microns and a length of preferably 3 to 6 mm as taught by Minkwitz et al. as the glass fibers in the composition in Seidel et al. to provide an art tested glass fibers for aromatic polycarbonate compositions.   It is a simple substitution of one known element for another to obtain predictable results.  


Claims 10, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (2003/0105196) and Jung et al. (2009/0012217) as applied to claim 1 above further in view of Tamura (EP 2031014 B1).
Regarding claims 10 and 21:  Seidel et al. fail to teach the phenolic OH group concentration of their polycarbonate.
However, Tamura teaches that an aromatic polycarbonate should have an end hydroxyl group concentration of 40 ppm to 1000 ppm to prevent deterioration of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an end hydroxyl group concentration of 40 ppm to 1000 ppm as taught by Tamura in the aromatic polycarbonate of Seidel et al. to prevent deterioration of the molecular weight, and to enhance mechanical properties, retention of thermal stability, and color tone.
Since the aromatic polycarbonate and the polymer comprising structural elements that derive from styrene and an epoxy-containing vinyl monomer are the same as claimed, and they are present in the claimed amounts, the claimed stoichiometric ratio of claim 9 is met.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 22:  Seidel et al. teach a composition comprising from 60 to 90 parts by weight of an aromatic polycarbonate [0032; Examples; Table 1], 6.0 wt% of a rubber modified graft polymer prepared by emulsion polymerization that is free of epoxy groups [0159; Examples; Table 1], 10 wt% of a phosphorus containing flame 
Seidel et al. fail to teach claimed component C).
However, Jung et al. teach that adding about 5 to about 40 wt% [0009], with an example at 4 wt% [Example 1], of a polymer comprising structural units derived from 5 mol% glycidyl methacrylate and 95 mol% of a vinyl compound including 70 parts by weight styrene and 20 parts by weight acrylonitrile [0098] to a composition comprising polycarbonate, a graft copolymer resin, and a phosphorus based flame retardant improves impact strength and flame retardancy [Examples; Table 1; 0106].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4 wt% of the polymer of Jung et al. to the composition of Seidel et al. to improve the impact strength and flame retardancy of the composition.
Seidel et al. teach amounts that overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Seidel et al. fail to teach the phenolic OH group concentration of their polycarbonate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an end hydroxyl group concentration of 40 ppm to 1000 ppm as taught by Tamura in the aromatic polycarbonate of Seidel et al. to prevent deterioration of the molecular weight, and to enhance mechanical properties, retention of thermal stability, and color tone.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (2003/0105196) and Jung et al. (2009/0012217) as applied to claims 1 and 18 above as evidenced by Warth et al. (2003/0083418).
Seidel et al. teach Naintsch A3 talc, which has a MgO content of 31.5 wt%, a SiO2 content of 62.0 wt%, and an Al2O3 contnet of 0.4 wt% as evidenced by Warth et al. [0106].

Claims 1-7, 11, 16-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2002-275367) in view of Seidel et al. (2003/0105196).
Regarding claims 1-7 and 16-19:  Yamamoto et al. teach a composition comprising an aromatic polycarbonate, ABS graft copolymer, and polycarbonate-acrylonitrile styrene-glycidyl methacrylate graft copolymer (PC/AS/GMA = 70/25/5), fillers and 
 Yamamoto et al. fail to teach flame retardant.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate and a graft copolymer improves the flame retardance of the composition along with other physical properties [0187-0191; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of Yamamoto et al. to improve the flame retardance and other physical properties.  
Regarding claims 11 and 22:  Yamamoto et al. teach a composition comprising an 30 to 90 wt% of aromatic polycarbonate and ABS copolymer [0013], wherein 8 to 70 wt% ABS graft copolymer is used based on the total of polycarbonate and ABS [0042], and from 0.5 to 10 parts by weight polycarbonate-acrylonitrile styrene-glycidyl methacrylate graft copolymer (PC/AS/GMA = 70/25/5) [0055; Examples], from 0.05 to 10 parts by weight fillers and additives (The nucleating agent, talc, can be considered both a filler and an additive) [0047, 0075; Examples; Tables].  
 Yamamoto et al. fail to teach flame retardant.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate and a graft copolymer improves the flame retardance of the composition along with other physical properties [0187-0191; Examples].

The ranges taught in Yamamoto et al. overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

 	
Claims 1-7, 9 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilasagar (EP 0681002 A2) in view of Seidel et al. (2003/0105196) and Minkwitz et al. (2015/0065622).
Regarding claims 1-7, 9, and 16-19:  Vilasagar teaches a composition comprising 63 wt% aromatic polycarbonate, 27 wt% of SAN and ABS, 7.9 wt% of ABS-GMA-1 graft copolymer, and 1 wt% additives [Examples; Table 1].  Vilasagar teaches adding a flame retardant and glass fibers to their composition (page 4, lines 54-58).
Vilasagar fails to teach a phosphorus-containing flame retardant.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of Vilasagar to improve the flame retardance and other physical properties.  
Vilasagar fails to teach the amount of glass fibers.
However, Minkwitz et al. teach adding 0 to 40 wt% of glass fibers to an aromatic polycarbonate composition [0022].  Minkwitz et al. teach that the glass fibers have a diameter of between 6 and 20 microns and a length of preferably 3 to 6 mm [0134].
It would have been obvious to one of ordinary skill in the art to use 0 to 40 wt% of the glass fibers of Minkwitz et al. as the glass fibers in the composition in Vilasagar to provide an art tested glass fibers in a suitable amount for aromatic polycarbonate compositions.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-11 and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,104,797 in view of Seidel et al. (2003/0105196).

However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate and a graft copolymer improves the flame retardance of the composition along with other physical properties [0187-0191; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of the Patent claims to improve the flame retardance and other physical properties.  

Claims 1-7, 9-11 and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,111,380 in view of Seidel et al. (2003/0105196). 
The Patent claims the claimed composition with the exception of the phosphorus flame retardant.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate and a graft copolymer improves the flame retardance of the composition along with other physical properties [0187-0191; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of the Patent claims to improve the flame retardance and other physical properties.  


Claims 1-7, 9-11 and 16-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No. 16/474329 in view of Seidel et al. (2003/0105196).
The copending application claims the claimed composition with the exception of the phosphorus flame retardant.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate and a graft copolymer improves the flame retardance of the composition along with other physical properties [0187-0191; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of the copending claims to improve the flame retardance and other physical properties.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-7, 9-11 and 16-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/755753. Although the claims at issue are not identical, they are not patentably distinct from each other 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-7, 9-11 and 16-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16-20 of copending Application No. 16/755770. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763